
	

114 HR 4667 IH: To direct the Secretary of the Army to expedite the completion of repairs to the Herbert Hoover Dike, Florida, and for other purposes.
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4667
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Mr. Clawson of Florida (for himself, Mr. Murphy of Florida, Mr. Buchanan, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of the Army to expedite the completion of repairs to the Herbert Hoover
			 Dike, Florida, and for other purposes.
	
	
		1.Herbert Hoover Dike, Florida
 (a)FindingsCongress finds the following: (1)The Herbert Hoover Dike, Florida, is classified as DSAC Class 1, which is a classification for dams almost certain to fail under normal operations from immediately to within a few years without intervention.
 (2)The requirement for dams in this class is for the Corps of Engineers to take immediate action to avoid failure.
 (3)Failure of the Herbert Hoover Dike is an urgent and compelling concern for public safety. (4)Expeditious completion of repairs to the Herbert Hoover Dike will significantly reduce the downstream adverse environmental impacts from high rains.
 (5)A shortened timeline for such completion will give the Corps of Engineers more flexibility in the Central Everglades Planning Project because it will help send water south, where it belongs, as opposed to east and west.
 (b)Implementation of projectsAfter completion of the study known as the Hebert Hoover Dike Dam Safety Modification Study, the Secretary of the Army shall—
 (1)carry out, without any further congressional authorization, the projects recommended as part the study; and
 (2)complete the implementation of such projects not later than December 31, 2020. 2.Emergency appropriationFor an additional amount for fiscal year 2016 to the Secretary of the Army to carry out this Act there is appropriated, out of any money in the Treasury not otherwise appropriated, $800,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
		
